Citation Nr: 1638465	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-28  693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss and if so, whether service connection is warranted.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus (diabetes).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from January 2009 (sleep apnea), July 2012 (hearing loss and hypertension), and April 2013 (diabetes) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for anxiety was denied in July 2012 along with the hearing loss and hypertension claims currently on appeal.  Following additional development, the Agency of Original Jurisdiction (AOJ) granted service connection for generalized anxiety disorder in a July 2014 rating decision.  As the issue on appeal has been granted, that issue is not currently before the Board.  See general Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In March 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  Thereafter, in December 2015, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge.  The record contains a transcript from both hearings.

The Veteran was initially represented in this appeal by a private attorney who arranged to have an accredited colleague appear with the Veteran at the DRO      and Board hearings.  In March 2016 the private attorney submitted a motion to withdraw from representation pursuant to 38 C.F.R. § 20.608(b).  In August 2016 the Board granted the request and offered the Veteran an opportunity to appoint a new representative.  In August 2016 the Veteran submitted a properly executed VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of National Association of County Veterans Service Officers.  As such, the Board recognizes that organization as the Veteran's current representative.

A claim to reopen a previously denied claim for service connection for tinnitus has been raised by the record at the March 2014 DRO hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore,  the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

Similarly, the Board recognizes that the Veteran has attempted to raise the issue of entitlement to service connection for rheumatoid arthritis in a July 2016 submission.  However, the Veteran is advised that since March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The Board further notes that the July 2016 submission may also be the Veteran's attempt to file a notice of disagreement with a June 2016 rating decision that denied the Veteran's claim for a total disability rating based on individual unemployability.  However, the Veteran is advised that for every case in which the AOJ provides, in connection with its decision, a form for the purpose of initiating an appeal, a Notice of Disagreement consists of a completed and timely submitted copy of that form.  38 C.F.R. § 20.201 (2015).  No other form, VA or otherwise, will be accepted as     a Notice of Disagreement in these cases.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hearing loss, sleep apnea, hypertension, and diabetes are addressed in the REMAND portion of the decision below are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a January 2009 rating decision, the RO denied the Veteran's claim for service connection for hearing loss; the Veteran did not appeal or submit new and material evidence during the appeal period.

2.  Evidence associated with the claims file since the January 2009 rating decision was not of record at the time of this rating decision and relates to unestablished facts necessary to substantiate the Veteran's hearing loss claim.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision is final with regard to the claim for service connection for hearing loss.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§ 20.302 (2015).

2.  The criteria for reopening the previously denied claim of service connection for hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's initial claim for service connection for hearing loss was denied in a January 2009 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision, therefore the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  


Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision    to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


The evidence considered at the time of the January 2009 rating decision included service treatment records, a VA examination report, and private medical records.  Service connection was denied in that rating decision because there was no evidence that the Veteran had right ear hearing loss for VA purposes and no evidence that his left ear hearing loss occurred in or was caused by service.  

Upon review of the record, the Board finds that new and material evidence has been received to reopen the claim for service connection for hearing loss.

The evidence received since the prior final denial includes updated treatment records, additional lay statements from the Veteran, testimony from the DRO and Board hearings, and another VA audiological examination report.  With respect to the VA audiological examination report, the evidence is new as it was submitted after the last final rating decision, and it is material as it relates to an unestablished fact necessary to substantiate the claim, namely right ear hearing loss for VA purposes.  38 C.F.R. § 3.156, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Thus, the claim of service connection for hearing loss is reopened.


ORDER

New and material evidence having been received, the claim for service connection for hearing loss is reopened, and to this extent only, the appeal is granted. 


REMAND

The Board finds that additional development is necessary for the hearing loss, sleep apnea, hypertension, and diabetes claims.

Regarding the Veteran's claim for service connection for hearing loss, the May 2014 examiner provided a negative nexus opinion, noting that the Veteran had normal hearing at separation from service and that his current hearing loss was likely age related.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. at 160; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Based on the foregoing, the Board finds that an additional opinion is necessary.

Turning to the Veteran's claim for service connection for sleep apnea, the Veteran claimed at his December 2015 hearing and elsewhere that his sleep apnea began during service or was caused by his in-service exposure to fumes as a fire protection specialist or exposure to jet fuel while working on the flight line.  He was afforded a VA examination and opinion in April 2014.  At that time, the examiner opined that it was less likely than not that the Veteran's sleep apnea was related to in-service throat trouble as sleep apnea is related to obstruction of the airway related to reduced throat muscle tone and obstruction of the oropharynx by the tongue.  Unfortunately, the examiner did not provide an opinion as to whether the Veteran's sleep apnea was caused by his in-service exposure to jet fuel or his in-service work as a fire protection specialist.  Accordingly, the Board finds that an addendum opinion is also necessary for this claim.

Regarding the Veteran's claim for service connection for hypertension, the Veteran credibly testified at his DRO and Board hearings that he was exposed to jet fuel in service and he has submitted medical literature regarding the possible relationship between said exposure and the development of hypertension.  Available treatment records reflect that the Veteran is currently diagnosed with hypertension.  Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  An examination and opinion concerning diabetes should also be obtained.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. 
§ 5103A(c) (West 2014).



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder any relevant VA treatment records dated since June 2014.

2. After the above has been completed, send the claims file to a VA audiologist to obtain an opinion.  If the examiner determines a new examination is needed to respond to the question posed, one should be scheduled.

Following a review of the claims file and the May 2014 examination report, the audiologist should provide an opinion addressing why the Veteran's current hearing loss is/is not merely a delayed response to in-service noise exposure.  

3. Send the claims file to the examiner who conducted the April 2014 sleep apnea examination, if available,  to obtain an addendum opinion.  The claims file must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar qualifications.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

Following review of the claims file, the examiner should opine whether it is at least as likely as not  (50 percent probability or greater) that the Veteran's current sleep apnea is related to the lay statements noting the Veteran's in-service daytime sleepiness and nighttime snoring, his in-service throat troubles, or his in-service exposure to jet fuel and smoke.  The examiner should explain the rationale for the opinion provided.

4. Schedule the Veteran for a VA hypertension examination to address the claim for service connection for hypertension.  The claims file    must be reviewed by the examiner in conjunction with the examination.  All indicated tests should  be conducted and the results reported.

Following review of the claims file, the examiner should opine whether it is at least as likely as      not (50 percent probability or greater) that the Veteran's current hypertension is related to his military service, to include his exposure to jet fuel therein.  The examiner should explain the rationale for the opinion provided.

5. Schedule the Veteran for a VA diabetes mellitus examination to address the claim for service connection for diabetes.  The claims file must be reviewed by the examiner in conjunction with     the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and electronic VA treatment records, the examiner should provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes is related to his military service, to include his exposure to jet fuel therein.  The examiner should explain why or why not.

6. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought     on appeal remain denied, the appellant and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


